Adams, J.
l. practice: coste, juiy That the law allowing a jury fee of $24.00 per day to be taxed as a part of the costs of a case is not unconstitutional, was held in Steele v. Central R. R. Co. of Iowa, 43 Iowa, 109, and in cases cited therein. Whatever might be the rule as to taxing in each case a pro rata part of the $24.00 where two or more cases are tried in one day, we think the full $24.00 should be taxed if only one case is tried in a day, even if the whole day is not consumed. Whether more than one case was tried upon the day on which either of the present cases was tried does not appear from the record.
Affirmed.